Title: To George Washington from Newburgh Burroughs, 22 May 1797
From: Burroughs, Newburgh
To: Washington, George



Sir
Mount Collier near Belfast May the 22d 1797

I am encouraged to address this letter to you, not only from the great & amiable Character which the Universe allows you, but also from your being acquainted with the transaction concerning which I take the liberty to trouble you.
You may recollect a Correspondence which Mrs Bomford had the honor of holding with you about sixteen Years ago, in consequence of some kindnesses she shewed to a Mrs Savage, with whom you were acquainted, & who bequeathed to Mrs Bomford a Legacy of £200.
As Trustee to Mrs Savage, I therefore, Sir, beg leave to apply to you, with the hope that from the power this situation gives you, as well as your own particular influence, that you may direct this Sum

to be paid, which shou’d have been called for many years ago, but from the circumstance, that tho’ Mrs Savage died rich, it cou’d not be immediately obtained, & from unforeseen delays that arose on the part of the Legatee.
The amount of this will be taken either in Merchandise or in any way more suitable as you may appoint, & which must now form a considerable Sum, from the long arrears of Interest.
As you must naturally desire to know something of the person who has now the honor of addressing you, I think it necessary to say that I am married to the only Daughter, & issue of Mr & Mrs Bomford, that he is now dead, that she still resides in France & that I now act by her desire. I also refer you to Mr Jefferson, who may recollect me during my residence in Paris, with the Duke of Dorset, as Chaplain to the Embassy, at the remarkable period of—88 &—89.
It will equally answer this money being remitted to me, according to my address.
“The Revd Newburgh Burroughs Archdeacon of Derry” or to any person in Ireland whom you may appoint to hold it for Mrs Bomford, but she would not wish its being sent to France, from the present State of that Country.
I shou’d, Sir, be flattered & gratified in the highest degree, were this letter to prove the occasion of your employing me to execute any Commission for you in this Country, as I must consider the circumstance, that could make me in the most remote way acquainted with General Washington, as one of the most grateful & fortunate of my life. I have the honor to be Sir, with the highest respect & consideration, your most obedt & most faithful humble Servt &c.

Newburgh Burroughs

